Per Curiam.
Plaintiff instituted an action sounding in negligence but based on a contract. Defendant moved for accelerated judgment* on the grounds that the action was barred by the three-year statute of limitations for personal injury. The trial court denied the motion.
Since the hearing of this cause, the Supreme Court rendered an opinion in State Mutual Cyclone Insurance Company v. O & A Electric Cooperative (1968), 381 Mich 318, holding that action to recover damages for injury to person or property must be commenced within three years and is barred by statute of limitations thereafter, irrespective of how the plaintiff proceeds to such recovery and regardless of whether the injury arises out of a contractual relationship of the parties, express or implied. CLS 1961, § 600.5805.
Cause remanded to the trial court for entry of an accelerated judgment.
Costs to appellant.

 GOR 1963, 116.1(5).